Citation Nr: 0528867	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of influenza.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had honorable active service from February 1971 
to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

As a procedural matter, the veteran had an additional period 
of service from March 1973 to May 1975; however, by 
Administrative Decision dated in January 2003, it was 
determined that his character of discharge during that period 
was considered a bar to all benefits administered by VA.  As 
a result, the veteran is not entitled to health care for any 
disabilities determined to be service connected for that 
period of active duty.


FINDINGS OF FACT

1.  An in-service incident of upper respiratory infection is 
shown to have been acute and transitory, and resolved without 
continuing residuals; there is no evidence of chronic 
residuals associated with influenza while on active duty.

2.  Post-service medical evidence does not show the onset of 
respiratory symptomatology for many years after military 
discharge.

3.  The medical evidence does not show that the veteran's 
current respiratory disorders, variously diagnosed as 
bronchitis, asthma, and possible chronic obstructive 
pulmonary disease (COPD), are associated with military 
service or any incident therein.

4.  Service medical records show no evidence of symptoms 
consistent with PTSD, hearing loss, or tinnitus. 

5.  The medical evidence fails to establish that the veteran 
has current diagnoses related to PTSD, bilateral hearing 
loss, or tinnitus.


CONCLUSIONS OF LAW

1.  The chronic residuals of influenza were not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).

3.  A bilateral hearing loss disability is not shown to have 
been incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Chronic Residuals of Influenza

Service medical records are negative for complaints of, 
treatment for, or diagnosis of residuals associated with 
influenza.  In March 1972, the veteran complained of a one-
day history of sore throat.  He was treated with 
Tetracycline.  In August 1972, he was diagnosed with an upper 
respiratory infection.  It appears that he was hospitalized 
for two days and returned to duty.  

In a January 1973 reenlistment physical, the clinical 
evaluation of the veteran's nose, sinuses, lungs, and chest 
was normal.  In a July 1973 dental history, he denied having 
asthma, shortness of breath, or being treated for any lung 
disease.  A military separation examination dated in March 
1975 showed a normal clinical evaluation of the veteran's 
nose, sinuses, lungs, and chest.  A chest X-ray was 
reportedly negative.  Therefore, the Board finds no evidence 
of chronic residuals associated with the single incident of 
an upper respiratory infection.  

Post-service medical evidence shows that the veteran 
complained in October 2002 of, among other things, a history 
of cough for 20+ years and pain in his esophagus area.  He 
was treated with Allegra for allergies.  In November 2002, he 
related that he had been coughing and was unable to sleep.  
He was diagnosed with acute bronchitis.  In December 2002, he 
was diagnosed with possible asthma and treated with an 
inhaler.  

In a January 2003 clinical assessment, the veteran was 
diagnosed with acute asthmatic episode, possible COPD, and a 
chronic history of cigarette dependence.  In February 2003, 
he was diagnosed with bronchial asthma.

After a review of the claims file, the Board finds that none 
of the veteran's current respiratory disorders are related to 
a single incident of an upper respiratory infection during 
military duty, nor can they be attributed to chronic 
residuals of influenza.  

First, while the veteran was diagnosed with an upper 
respiratory infection during service, there is no evidence 
that it was caused by the influenza virus.  The Clinical 
Record Cover Sheet dated in August 1972 indicated that the 
organism was undetermined.  Even assuming the veteran was ill 
from influenza, there was no evidence of a chronic 
respiratory disorder during military service as a result of 
the upper respiratory infection as shown by a normal 
respiratory evaluation at the time of military discharge.  

Further, the Board emphasizes the nearly 30-year gap between 
discharge from military service and the first post-service 
complaints associated with a respiratory disorder, and finds 
that the post-service symptomatology is too remote in time to 
support a finding of in-service onset, particularly given the 
lack of continuity of symptomatology during the multi-year 
gap between military discharge in 1975 and initial complaints 
in 2002.  

As such, there is no support for the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that there 
is no medical evidence attributing the veteran's current 
respiratory disorders to a single incident of an upper 
respiratory infection during active military service, despite 
his contentions to the contrary.    

The Board has considered the veteran's written statements 
that he developed chronic residuals from a bout of influenza 
during military duty.  Even assuming that his upper 
respiratory infection was considered influenza, his 
statements are probative of symptomatology but they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of chronic residuals of influenza 
during active duty, and no respiratory complaints until many 
years later.  He lacks the medical expertise to offer an 
opinion as to the diagnosis of current pathology, as well as 
to medical causation of any current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted for chronic residuals of 
influenza.



PTSD

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), were 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f)).  As the veteran filed his claim 
after the effective date of the amended regulations (in 
August 2002), only the amended regulations are for 
application.

Under the current regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the United States Court 
of Appeals for Veterans Claims (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the current regulations, the reference to combat 
citations was removed.  Nonetheless, if the "claimed 
stressor [was] not combat related, a veteran's lay testimony 
regarding in-service stressors [was] insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for service connection for PTSD must 
be denied.  Significantly, service connection for PTSD 
requires a diagnosis of PTSD.  In this case, a diagnosis of 
PTSD has never been confirmed.  

Service medical records are negative for complaints of, 
treatment for, or diagnosis of PTSD or any psychiatric 
disorder.  The January 1973 reenlistment and March 1975 
military separation examinations reflected a normal 
psychiatric evaluation.  

Similarly, a March 1975 Mental Status Profile shows that the 
veteran was fully alert, fully oriented, with a level mood, 
clear thinking, and normal thought content.  The examining 
physician reported that there were no significant mental 
illnesses noted, and that the veteran was mentally 
responsible, able to distinguish right from wrong, was able 
to adhere to the right, and had the mental capacity to 
participate in a board proceeding.

Post-service medical evidence is devoid of complaints of, 
treatment for, or diagnosis of a psychiatric disorder of any 
kind.  There are no outpatient clinical records or hospital 
records indicating that the veteran has had complaints of, 
treatment for, or a diagnosis of PTSD.  

As such, the evidence shows that the veteran does not 
currently carry a diagnosis of PTSD.  Because the medical 
evidence of record does not establish the first element of 
the claim (a diagnosis of PTSD), the claim is, necessarily, 
denied.



Bilateral Hearing Loss

In addition to the laws and regulations cited above, the 
Board notes that with certain enumerated disorders, such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  This presumption is rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2005).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his inservice exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a hearing loss disability.  In 
a December 1971 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
0
15
0
LEFT
20
10
10
15
10

In September 1972, the audiological evaluation showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
8
15
5
LEFT
32
15
8
10
10

While the veteran had a single reading greater than 26 
decibels at 500 Hz in both ears, this is not evidence of 
impaired hearing for VA purposes.  Moreover, at the time of 
the veteran's separation/reenlistment from his first period 
of active duty in January 1973, an audiological evaluation 
also failed to show hearing loss for VA compensation 
purposes.  In March 1973, his hearing was reported as 
"regular."

At the time of military discharge from his second period of 
active duty, the clinical evaluation of the veteran's ears 
was normal.  The March 1975 audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
10
LEFT
20
15
15
15
15

These findings do not meet pure tone criteria for impaired 
hearing for VA compensation purposes under 38 C.F.R. § 3.385 
(2005).  As such, the Board finds no evidence of a chronic 
hearing loss disability during the veteran's period of active 
duty.  

A review of the post-service outpatient treatment records 
shows no complaints of, treatment for, or diagnosis of 
hearing loss.  As there is no current diagnosis of a hearing 
loss disability or any symptoms reasonably attributed 
thereto, the claim is denied.

Tinnitus

Service medical records are negative for complaints of, 
treatment for, or diagnosis of tinnitus.  The January 1973 
reenlistment and March 1975 separation examinations do not 
reflect any complaints of tinnitus.

Post-service medical evidence shows that the veteran 
complained in October 2002 of, among other things, a 20+ year 
history of low volume ringing in his ears without vertigo or 
dizziness.  There was no diagnosis made with respect to 
tinnitus at that time.    

Even accepting that the veteran has experienced ringing in 
his ears for over 20 years, dating the condition to the mid-
1980s, the Board places significant probative value on the 
evidence which shows no complaints of tinnitus during 
service, no treatment for tinnitus for years, and no current 
medical nexus between the veteran's complaints of low volume 
ringing in his ears and military service.  As such, the claim 
for tinnitus is denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2002, prior to the initial adjudication of the 
claims.  He was again notified of his VCAA rights in May 2003 
and April 2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the May 2003 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was scheduled for personal hearings in October 2004, March 
2005, and before the Board in September 2005, but failed to 
report on each occasion.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Since service medical records are negative for the disorders, 
post-service medical evidence is negative for the disorders 
for many years, and there are no current diagnoses related to 
the claims, the Board finds that a remand for VA examinations 
would simply delay resolution of the claims.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for residuals 
of influenza is denied.

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to service connection for a 
bilateral hearing loss disability is denied.

The claim for entitlement to service connection for tinnitus 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


